Appleton, C. J.
It is admitted that the vessel was sailed by John Linscott on shares; that he victualled and manned her; having control of her; taking such freight as he chose; paying to the owners one-half of the gross earnings for the use of her as is customary in this State.
The mere fact that the vessel was taken on shares does not discharge the owners. Their control must cease. It does, when it is transferred to the master. From the agreed statement of facts, it must be understood that the *99master had the control of the vessel; that it was his for the time being, and when the goods in question were shipped. In such case the master is liable, and the owners are not. Sproat v. Donnell, 26 Maine, 185; Cutler v. Winsor, 6 Pick., 335. The master in such case is to be deemed the owner pro hae vice. Winsor v. Cutts, 7 Greenl., 261.
In the case of Emery v. Hooper, 4 Greenl., 407, and in Sims v. Howard, 40 Maine, 276, it did not appear that the master had the control of the vessel. In the present case, it is admitted that he had. Plaintiff nonsuit.
Cutting, Kent, Dickerson, Barrows and Daneorth, JJ., concurred. »